DETAILED ACTION
This office action is response to the application filed June 25, 2020.  
Claims 2-21 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7,1-7, and 1-6 respectively of U.S. Patent No.10,782,960. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are taught or suggested by the patent claims as aligned below. 
This application
Patent 10,782,960

with one or more applications that include a process portion, and an editor 
portion in a data processing system, the method including: storing multiple 
versions of a rule in a system storage;  wherein each version of the rule is 
configured to be associated with a plurality of states including a first state 
and a second, different state of the plurality of states;  storing one or more 
records that are each shared by the process portion and the editor portion;  
receiving instructions through a user interface that integrates, through the 
shared one or more records, the process portion and the editor portion, with 
the process portion being presented in a first user interface portion, and the 
editor portion being presented in a second user interface portion;  in response 
to the receiving of the instructions, executing the received instructions, the 
executing of the received instructions including: selecting, by the version 
control portion of the one or more applications, a particular version of the 
rule from the multiple versions of the rule stored in the system storage;  

particular version of the rule;  updating, at least one of the one or more 
stored records, with data specifying that the particular version of the rule is 
modified;  and based on the updating, transitioning, by the process portion of 
the one or more applications, the particular version of the rule from the first 
state of the plurality of states to the second, different state of the 
plurality of states;  and storing, in one of the one or more records shared by 
the process portion of the one or more applications, and the editor portion, 
information resulting from the executing of the instructions received through 
the user interface that integrates the editor and process portions. 
 
































3.  The method of claim 2, wherein the one or more shared records are linked to 
the multiple versions of the rule. 
 
4.  The method of claim 3, wherein a third user interface portion of the 
integrated user interface displays plural entries representing a given rule 
that is associated with a given state of the rule and a given version of the 
rule, and wherein the process portion of the application is for submitting data 
specifying a state transition of the given rule, and a version control portion 
of the application is for specifying a new version of the given rule. 
 
5.  The method of claim 4, further including: modifying a given one of the 
plural entries through the editor portion being presented in the third user 

based on the modified given entry;  saving by the data processing system the 
new rule as a new version of the given rule;  and automatically updating, by 
the data processing system, a given record of the one or more shared records 
with data specifying the new version of the given rule generated and an initial 
state of the new version of the given rule. 
 
6.  The method of claim 4, wherein the plural entries are rows that are 
rendered in the third user interface portion of the integrated user interface, 
and with each of the rows including cells, of which one or more cells are 
modified through a further user interface portion of the integrated user 
interface, and the version control portion is for specifying the new version of 
the given rule. 
 
7.  The method of claim 6, further including: automatically updating by the 
data processing system a given record of the one or more shared records, with 
data specifying the new version of the given rule generated and an initial 
state of the new version of the given rule, based on actions performed through 

portion, and the third user interface portion of the integrated user interface. 

8.  The method of claim 4, wherein the instructions are first instructions, and 
the method further includes receiving, through the integrated user interface, 
second instructions and in response to the receiving of the second 
instructions, executing the received second instructions, the executing of the 
received second instructions including: selecting a group of two or more rules 
from a plurality of rules stored in the system storage, each rule in the group 
being a particular version of a plurality of versions of the rules;  
associating the group of selected rules with a release tag;  and transitioning 
the release tag from a first state of a plurality of states to a second state 
of the plurality of states.

use with an application that includes a process portion, a version control 
portion, and an editor portion in a data processing system, the method 
including: storing multiple versions of a rule in a system storage, in which 
the rule includes one or more rule cases that specify one or more values for 
the rule's output depending on the rule's input, and each rule case includes 
one or more input relationships in which the rule case is triggered by a given 
input record if one or more data values of the given input record meet the one 
or more input relationships;  wherein each version of the rule is configured to 
be associated with a plurality of states including a first state and a second, 
different state of the plurality of states;  storing one or more records that 
are each shared by the process portion, the version control portion, and the 
editor portion;  receiving instructions through a user interface that 
integrates, through the shared one or more records, the process portion, the 
version control portion, and the editor portion, with the process portion being 

presented in a second user interface portion, and the editor portion being 
presented in a third user interface portion;  wherein the third user interface 
portion displays one or more tables with rows and columns, wherein the one or 
more tables represent a particular version of the rule and one or more of the 
rows represent a particular rule case;  in response to the receiving of the 
instructions, executing the received instructions, the executing of the 
received instructions including: selecting, by the version control portion of 
the application, the particular version of the rule from the multiple versions 
of the rule stored in the system storage;  modifying, through the editor 
portion of the application, the particular version of the rule;  updating, at 
least one of the one or more stored records, with data specifying that the 
particular version of the rule is modified;  and based on the updating, 
transitioning, by the process portion of the application, the particular 
version of the rule from the first state of the plurality of states to the 

one or more records shared by the version control portion of the application, 
the process portion of application, and the editor portion, information 
resulting from the executing of the instructions received through the user 
interface that integrates the version control, editor and process portions. 
 
    2.  The method of claim 1, wherein the one or more shared records are 
linked to the multiple versions of the rule. 
 
    3.  The method of claim 1, wherein the third user interface portion of the 
integrated user interface displays plural entries representing a given rule 
that is associated with a given state of the rule and a given version of the 
rule, and wherein the process portion of the application is for submitting data 
specifying a state transition of the given rule, and the version control 
portion of the application is for specifying a new version of the given rule. 
 
    4.  The method of claim 3, further including: modifying a given one of the 
plural entries through the editor portion being presented in the third user 

based on the modified given entry;  saving by the data processing system the 
new rule as a new version of the given rule;  and automatically updating, by 
the data processing system, a given record of the one or more shared records 
with data specifying the new version of the given rule generated and an initial 
state of the new version of the given rule. 
 
    5.  The method of claim 3, wherein the plural entries are rows that are 
rendered in the third user interface portion of the integrated user interface, 
and with each of the rows including cells, of which one or more cells are 
modified through a further user interface portion of the integrated user 
interface, and the version control portion is for specifying the new version of 
the given rule. 
 
    6.  The method of claim 5, further including: automatically updating by the 
data processing system a given record of the one or more shared records, with 
data specifying the new version of the given rule generated and an initial 
state of the new version of the given rule, based on actions performed through 

portion, and the third user interface portion of the integrated user interface. 
 
    7.  The method of claim 1, wherein the instructions are first instructions, 
and the method further includes receiving, through the integrated user 
interface, second instructions and in response to the receiving of the second 
instructions, executing the received second instructions, the executing of the 
received second instructions including: selecting a group of two or more rules 
from a plurality of rules stored in the system storage, each rule in the group 
being a particular version of a plurality of versions of the rules;  
associating the group of selected rules with a release tag;  and transitioning 
the release tag from a first state of a plurality of states to a second state 
of the plurality of states. 
 



Claims 9-15 are rejected on the same basis as claims 2-8 above. 
Claims 16-21 are rejected on the same basis as claims 2-7 above. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Murugesan” (US PG Publication 2015/356001) and “Gould” (US PG Publication 2008/0256014) and further in view of “Weiss” (US Patent 7,945,589). 

Regarding Claim 2, Murugesan teaches: 
2. (New) A computer-implemented method for implementing one or more rules for use with one or more applications that include a process portion, and an editor portion in a data processing system,, (Murugesan – Rules process and storage, ¶39, version control system ¶15, Application Creation Process 237, testing application 240, Fig. 2 ) 

the method including:  storing multiple versions of a rule in a system storage; (Murugesan 237, Fig. 2, ¶¶39-41 multiple versions of rules or PRPC applications are created and stored on the test website service 220) 

 (Murugesan See testing application 240, ¶¶19-20 here, Murugesan teaches testing of the rules for the process portions, including determined that the rules are associated with different statuses such as a passed or failed state)


receiving instructions through a user interface…; (Murugsean ¶¶17-18 teaches a browser to access the applications of the test website server including verison database of rules 126 and business process development applications, including accessing corresponding portals for the systems e.g. 122, 130, Fig. 1 ¶¶25-27, which includes interface for receiving input, e.g. for inputing test instructions into test application 140) 

in response to the receiving of the instructions, executing the received instructions, the executing of the received instructions including: selecting, by the version control portion of the one or more applications, a particular version of the rule from the multiple versions of the rule stored in the system storage;; (See e.g. Murugesan ¶¶40-41 teaching selecting of different rule versions)

modifying, through the editor portion of the one or more applications, the particular version of the rule; (See Murugesan ¶¶38-40 teaching a PRPC portal for creating and modifying rules and test portal for testing and viewing results of passed or failed rule tests)

updating, at least one of the one or more stored records, with data specifying that the particular version of the rule is modified;  (See ¶41 saving test results associated with modified versions of the rule)

based on the updating, transitioning, by the process portion of the one or more applications, the particular version of the rule from the first state of the plurality of states to the second, different state of the plurality of states; (See testing application 240, ¶¶19-20 here, Murugesan teaches testing of the rules for the process portions, including determined that the rules are associated with different statuses such as a passed or failed state)


Murugesan does not teach, but Gould teaches: 

 storing one or more records that are each shared by the process portion and the editor portion; (Gould ¶¶217-218 – teaching logging of test results associated with rule testing including checking associating with rule versions)


 (Gould ¶¶217-218 – teaching logging of test results associated with rule testing including checking associating with rule versions)

In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Murugesan and Gould as each is directed to development and testing of business process portions and the generation of logs allows for improved testing and verification of rules because Gould “generates a series of log messages that can be analyzed, post-execution, to determine which rules were executed.” (¶218). 


Murugesan and Gould do not teach, but Wiess teaches: 
[a user interface] that integrates, through the shared one or more records, the process portion and the editor portion, with the process portion being presented in a first user interface portion, and the editor portion being presented in a second user interface portion;; (See e.g. 64/66, Fig. 3, associated text at Col. 13, Ln22 to Col. 14, Ln 31 teaches an integrated user interface displayed in a browser displaying version control and business application configuration portions which are based e.g. on shared record storage as described in Col. 13, 40-52, Additional as described in Col. 8, Ln 8-62, the version control system provides tracking locks of development activities shared between the systems to provide for tracking and auditing capabilities in development). 

In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Murugesan and Gould with those of Wiess as each is directed to development of business process applications and the integrated version control and development application GUI portions in Wiess’s system would be obvious to one of ordinary skill to apply to Murugesan and Gould as Wiess recognized “the integrated nature of the disclosed systems and methods allow version control steps to be transparent to the users, instead of, for instance, requiring a separate and distinct software application to access previous versions.  By integrating into the live workflow of the business intelligence environment, the disclosed systems are not prone to missing previous versions of an object definition, which could otherwise occur in the event of unexpected downtime or when the object definition is modified and saved in a frequent manner.” (Col. 7, Ln 50 to Col. 8, line 6). 

Regarding Claims 2-8, Murugesan, Gould and Weiss teach:

2. The method of claim 2, wherein the one or more shared log records are linked to the multiple versions of the rule.  (See Murugesan ¶¶40-41 teaching a link between multiple versions of rules and the searchable test result records) 

(See Murugesan ¶38 teaching a PRPC portal for creating and modifying rules and test portal for testing and viewing results of passed or failed rule tests)

  
5. The method of claim 4, further including: modifying a given one of the plural entries through a rule editor portion being presented in the third user interface portion of the integrated user interface; (See Murugesan ¶39) generating a new rule based on the modified given entry; (See Murugesan ¶¶39-40)  saving by the data processing system the new rule as a new version of the given rule; (See Murugesan ¶40 – release/version numbers of rules saved to the rules system for new/modified rules)   and automatically updating, by the data processing system, a given log record of the one or more shared log records with data specifying the new version of the given rule generated and an initial state of the new version of the given rule.  (See ¶41 saving test results associate with versions of the rule) 


6. The method of claim 4 wherein the plural entries are rows that are rendered in the third user interface portion of the integrated user interface, which is a process interface (See Gould ¶¶30-31, See Figs 2A-2B, teaching a spreadsheet interface for modifying and testing rule sets) and the version control client portal is for specifying the new version of the given rule.  (See Murugesan ¶¶40-41 teaching the process application allowing user to select versions of the release via portal interface and managing rule versions associated version control system ¶15). 



7. The method of claim 6, further including:- 45- Attorney Docket: 07470-0332001 automatically updating by the data processing system a given log record of the one or more shared log records, with data specifying the new version of the given rule generated and an initial state of the new version of the given rule, based on actions performed through at least two of the first user interface portion, the second user interface portion, and the third user interface portion of the integrated user interface.  (Gould ¶¶217-218 – teaching logging of test results associated with rule testing including checking associating with rule versions; ¶¶30-31 teaching saving the new or modified rules or rule cases from the rule editor)


8. The method of claim 4, wherein the instructions are first instructions, and the method further includes receiving, through the integrated user interface, second instructions and in response to the receiving of the second instructions, executing the received second (¶¶40-41 teaching selecting of rule sets to test, e.g. by version or release or series number) 
 associating the group of selected rules with a release tag; (¶¶40-41 teaching selecting of rule sets to test, e.g. by version or release or series number) and transitioning the release tag from a first state of a plurality of states to a second state of the plurality of states.  (Murugesan See testing application 240, ¶¶19-20 here, Murugesan teaches testing of the rules for the process applications, including determined that the rules are associated with different statuses such as a passed or failed state)

Claims 9-15 are rejected on the same basis as claims 2-8 above. 
Claims 16-21 are rejected on the same basis as claims 2-7 above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art in the PTO-892 form includes additional prior art relevant to applicant’s disclosure including system editing and storing of rules systems, and shared log storage systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642.  The examiner can normally be reached on Monday-Friday, 9am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MJB
12/2/2021
/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191